MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           FILED
regarded as precedent or cited before any                             Dec 06 2019, 10:00 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marielena Duerring                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Daquoine D. Harriston,                                   December 6, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1059
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jane Woodward
Appellee-Plaintiff.                                      Miller, Judge
                                                         Trial Court Cause No.
                                                         71D01-1805-F1-9



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019               Page 1 of 12
[1]   Following a jury trial in St. Joseph Superior Court, Daquoine Harriston

      (“Harriston”)1 was convicted of two counts of Level 1 felony attempted murder

      and sentenced to an aggregate term of fifty years of incarceration. Harriston

      appeals and presents one issue: whether the State presented sufficient evidence

      to support Harriston’s convictions. Finding that ample, though circumstantial,

      evidence supports the convictions, we affirm.


                                  Facts and Procedural History
[2]   In May 2018, Aleatha Carter (“Carter”) lived on Miami Street on the southeast

      side of South Bend, Indiana with her wife, Torkika Tibbs (“Tibbs”), and

      Carter’s children S.S., D.S., and C.G. Carter’s family was from the west side of

      South Bend, and there are neighborhood and gang rivalries between people

      from these two parts of town. A gas station convenience store was located

      about a half a block away from Carter’s home on the other side of Miami Street

      at the intersection of Miami Street and Bowman Street. There is also an alley

      behind the gas station that connects Bowman to Donald Street and runs parallel

      to Miami Street. The following diagram is based on the evidence presented at

      trial, specifically aerial photographs of the area at issue and the expositional

      testimony of the witnesses. See Ex. Vol. State’s Exs. 1, 112. It is included only

      as an aid to the reader.




      1
        The defendant’s surname is also spelled as “Hairston” in portions of the record. See Appellant’s
      Confidential App. p. 186. The parties, however, both spell the defendant’s name as “Harriston,” and we
      therefore use this spelling.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019               Page 2 of 12
[3]   Shortly before noon on May 2, 2018, S.S., D.S., and C.G. went to the gas

      station to buy snacks. As the siblings approached the corner of Miami and

      Bowman, they saw two African-American men in the parking lot of the gas

      station. One of the men wore his hair in dreadlocks, and the other had a

      shorter, “low fade” haircut. Tr. Vol. 1, p. 55. After making eye contact, the man

      in dreadlocks asked S.S., “What you on,” meaning “What’s the deal?” Tr. Vol.

      1, p. 121. As the parties exchanged words, the man in dreadlocks showed the

      siblings a handgun he had in his pants and pulled at the handle of the gun. S.S.,


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019   Page 3 of 12
      D.S., and C.G. decided to go back home. Once back home, S.S. told her

      mother that two men had just threatened them with a gun.


[4]   Carter, Tibbs, and the children then went out onto their front porch and looked

      left toward the gas station where the confrontation had taken place. Tibbs

      looked in the other direction, at the intersection of Miami and Donald streets

      and saw two men running toward the house. The two men yelled, “Loose

      Screws,” and made signs with their hands, both indicating their affiliation with

      a southeast-side street gang. Tr. Vol. 1, pp. 50, 101. Tibbs saw that the men

      were preparing to shoot and warned her family. As the family attempted to run

      back into the house, the two men opened fire, shooting at the house

      approximately fifteen times. Several bullets hit the house, leaving bullet holes in

      the front of the house, the screen door, and the windows. Carter was angry and

      prepared to chase the shooters but changed her mind when she realized that

      S.S. had been shot in the arm.


[5]   Carter described both shooters as African-American men, one with dreadlocks

      and wearing a white t-shirt, and the other with a shorter fade haircut. Tibbs got

      a good look at only one of the shooters, whom she described as having

      dreadlocks and wearing a white t-shirt. S.S. stated that the shooter with

      dreadlocks wore a white t-shirt, and that the other shooter had a fade haircut

      and also wore a white t-shirt. C.G. too described one of the shooters as having

      dreadlocks and the other a shorter fade haircut. D.S. stated that the shooter

      who had initially flashed his handgun had dreadlocks and that the other had a



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019   Page 4 of 12
      fade haircut. S.S., D.S., and C.G. all identified the shooters as the same men

      who had confronted them near the gas station moments before.


[6]   D.R. also lived on Miami Street at the corner Miami and Donald. He was

      home at the time of the shooting and heard gunfire coming from the north side

      of his home. He looked toward Miami Street and saw a young African-

      American man walking backwards, holding a gun in his hand. D.R. saw the

      man shoot six or seven more times. The man wore a white tank top. Id. at 65.

      D.R. heard another gun being fired at the same time and saw a second man

      walking backwards in the same direction as the first man. He saw an object in

      the second man’s hand, but could not tell if it was a gun. The second man also

      had on a white shirt, but had his hair in dreadlocks.


[7]   Another bystander, K.H., was working at a lighting business on the corner of

      Miami and Donald Streets and also heard the sound of multiple gunshots. He

      looked outside and saw two African-American men running toward and then

      down the alley. One of the men had dreadlocks and was carrying a handgun,

      and the other had shorter hair. Yet another bystander, J.J., lived nearby on the

      1300 block of Donald Street. At approximately noon that day, he noticed two

      men, one of whom had dreadlocks, run down the alley very fast and go inside a

      house two doors down from him.


[8]   South Bend Police Department Officer John Riddle (“Officer Riddle”) was on

      patrol nearby at the time of the shooting. Within seconds of the shooting, the

      residents of the Carter-Tibbs home flagged him down at the corner of Miami


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019   Page 5 of 12
       and Bowman streets and informed him about the shooting. Officer Riddle saw

       spent shell casings on the ground outside the home and called for an ambulance

       to transport S.S. to the hospital. Carter, however, insisted upon driving her

       daughter to the hospital herself. At the hospital, S.S. underwent treatment for

       the gunshot wound in her upper right arm. The police ultimately located

       fourteen shell casings near the house.


[9]    Later that afternoon, the police deduced that the shooters might be located at

       the house on Donald Street where J.J. had seen the two men run and enter. The

       police went to the house and asked to speak with Harriston and Kahala Wright,

       both of whom they suspected in the shooting. Wright and Harriston, however,

       refused to come out of the house, even after being asked to do so by Wright’s

       mother. Eventually, the two surrendered to the police. Inside the house, the

       police found a white t-shirt and a white sleeveless tank top; both shirts had been

       rolled up and hidden between two toy chests.


[10]   Detective Jim Taylor (“Detective Taylor”) attempted to interview Harriston at

       the police department that afternoon but could not locate a family member of

       Harriston’s. As Harriston did not turn eighteen until May 10, 2018, the police

       needed the permission of a parent or guardian to speak with him. The police

       therefore released Harriston.


[11]   Later that day, P.Q., who lived near the house where Wright and Harriston had

       been found, was mowing his lawn when he saw Harriston by the fence line

       between P.Q. and his neighbor’s yards. When he asked Harriston what he was


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019   Page 6 of 12
       doing, Harriston claimed to be looking for his cell phone. K.G., who lived next

       to P.Q., also saw Harriston and asked what he was doing. Harriston also told

       K.G. that he was looking for his cell phone. Since K.G. did not know

       Harriston, she thought it was odd that he would be looking for his cell phone in

       her yard. After Harriston left, P.Q. searched the area where Harriston had been

       looking and saw a handgun. After finding the gun, P.Q. called the police, who

       arrived at the scene and recovered the weapon, later identified as a Smith and

       Wesson 9 mm handgun. Subsequent testing revealed that four of the shell

       casings found at the scene of the shooting had been fired from this handgun.


[12]   The police eventually obtained security video footage from the gas station

       where the initial encounter took place. The video shows two men, one with

       dreadlocks and wearing a white t-shirt and the other with shorter hair and

       wearing a white tank top. The men enter the gas station and leave shortly

       thereafter. Outside, the man with dreadlocks stares at someone at the corner of

       Miami and Donald Streets. Both men then walk toward the corner and

       eventually go out of sight of the camera. Shortly thereafter, the men run down

       Bowman Street to the alley, where they run in the direction of Donald Street.

       Based on the reaction of the bystanders in the video, the shooting takes place

       less than a minute after the two men ran down the alley and disappeared from

       view of the camera. When Detective Taylor watched the video, he immediately

       recognized the two men in the video as Harriston and Wright. In the video,

       Harriston is wearing a white tank top. Wright can be seen wearing dreadlocks,

       and the butt of a handgun can be seen sticking out of his pocket, which was


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019   Page 7 of 12
       sagging because of the weight of the gun. Harriston’s pocket is also seen sagging

       in the video, as if weighed down by a heavy object. As they run down the alley

       in the video, both men hold the objects in their respective pockets.


[13]   On May 10, 2018, Harriston’s eighteenth birthday, Detective Taylor again

       interviewed Harriston. Despite being confronted with the video evidence,

       Harriston denied having anything to do with the shooting and claimed to have

       been playing video games at the house on Donald Street at the time of the

       shooting. When detective Taylor left the interview room, Harriston called his

       girlfriend and told her that the police were questioning him about “the

       shooting.” Tr. Vol. 1, p. 242.


[14]   The State charged Harriston on May 14, 2018, with two counts of Level 1

       felony attempted murder, alleging that Harriston, acting with the specific intent

       to kill, took a substantial step toward killing S.S. and D.S. by shooting at them.

       The State also filed an information for a criminal gang enhancement, alleging

       that Harriston “was a member of a criminal gang while committing a felony

       offense and committed the felony offense at the direction of or in affiliation

       with a criminal gang.” Appellant’s Confidential App. p. 7; see also Ind. Code §

       35-50-2-15 (setting forth the requirements of the criminal gang sentencing

       enhancement).


[15]   A bifurcated jury trial took place on March 18–21, 2019. At the conclusion of

       the first phase of the trial, the jury found Harriston guilty of both counts of

       attempted murder. The second phase of the trial concerned the criminal gang


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019   Page 8 of 12
       enhancement, and at the conclusion of this phase of the trial, the jury found

       that the State had proven the criminal gang enhancement beyond a reasonable

       doubt. On May 2, 2019, the trial court sentenced Harriston to twenty-five years

       on the first count of attempted murder, a concurrent term of twenty years on

       the second count of attempted murder, and a consecutive sentence of twenty-

       five years on the criminal gang enhancement, for an aggregate term of fifty

       years of incarceration. Harriston now appeals.


                                        Discussion and Decision
[16]   Harriston argues that the State failed to present sufficient evidence to prove his

       identity as the shorter-haired shooter.2 When reviewing a claim that the

       evidence is insufficient to support a conviction, we neither reweigh the evidence

       nor judge the credibility of the witnesses. Harrison v. State, 32 N.E.3d 240, 247

       (Ind. Ct. App. 2015) (citing McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)),

       trans. denied. We instead respect the exclusive province of the jury to weigh any

       conflicting evidence. Id. We consider only the probative evidence supporting

       the verdict and any reasonable inferences that may be drawn from this

       evidence. Id. We will affirm if the probative evidence and reasonable inferences

       drawn from the evidence could have allowed a reasonable trier of fact to find

       the defendant guilty beyond a reasonable doubt. Id.




       2
        Harriston makes no claim that there was insufficient evidence to prove that the shooters intended to kill S.S.
       and D.S. or that the shooting constituted a substantial step toward committing the crime of murder, nor does
       Harriston claim that there was insufficient evidence to support the criminal gang sentence enhancement.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019                  Page 9 of 12
[17]   In claiming that the evidence is insufficient to establish his identification as one

       of the shooters, Harriston notes that there were no fingerprints or DNA that

       linked him to crime. However, this is not necessary, as “[i]dentity may be

       established entirely by circumstantial evidence and the logical inferences drawn

       therefrom.” Cherry v. State, 57 N.E.3d 867, 877 (Ind. Ct. App. 2016) (citing

       Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind. 1990)), trans. denied. “When

       the evidence of identity is not entirely conclusive, the weight to be given to the

       identification evidence is left to the determination of the jury, as determining

       identity is a question of fact.” Harbert v. State, 51 N.E.3d 267, 275 (Ind. Ct. App.

       2016) (citing Whitt v. State, 499 N.E.2d 748, 750 (Ind. 1986)), trans. denied.

       Moreover, identification testimony need not be unequivocal to sustain a

       conviction. Cherry, 57 N.E.3d at 877 (citing Heeter v. State, 661 N.E.2d 612, 616

       (Ind. Ct. App. 1996)).3


[18]   It is true that none of the eyewitnesses who testified at trial specifically

       identified Harriston as one of the shooters. But the evidence clearly supports the

       jury’s finding that Harriston was the shooter with the shorter hair. S.S., C.G.,

       and D.S. all testified that the two shooters were the same individuals who had

       confronted them on the way to the gas station. The two men who confronted


       3
         Harriston cites Hampton v. State, 961 N.E.2d 480, 486 (Ind. 2012), which held that a jury must be instructed
       that there is a “qualitative difference between direct and circumstantial evidence with respect to the degree of
       reliability and certainty they provide as proof of guilt.” Harriston admits, however, that the jury was so
       instructed in the present case. Nevertheless Harriston appears to argue that the evidence did not overcome
       every reasonable hypothesis of innocence. This is not the correct standard of review on appeal. It has long
       been held that “[o]n appellate review of circumstantial evidence of guilt, [the court] need not determine
       whether the circumstantial evidence is adequate to overcome every reasonable hypothesis of innocence, but
       rather whether inferences may be reasonably drawn from that evidence which support the verdict beyond a
       reasonable doubt.” Bustamante, 557 N.E.2d at 1317–18 (citing Kidd v. State, 530 N.E.2d 287, 287 (Ind. 1988)).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019                  Page 10 of 12
       the siblings outside the gas station are clearly seen in the security video footage.

       A gun can be seen in the pocket of the man with dreadlocks, and a heavy object

       can be seen in the pocket of the man with the shorter hair. The video also shows

       these same two men run to and then down the alley that led to where the

       shooting took place. And, based on the reactions of the other people in the

       video, the shooting took place less than a minute after this. When he viewed

       this video, Detective Taylor immediately recognized the two men as Harriston

       and Wright. The jury also saw this video and saw Harriston, and made a factual

       determination that Harriston was the man depicted in the video.


[19]   Moreover, after Harriston was released from the police station, a man matching

       his description was seen looking for something near a fence line between two

       homes near where the shooting took place hours earlier. The police found one

       of the handguns used in the shooting in the area where Harriston had been

       looking. Although there were some inconsistencies in the testimony of the

       eyewitnesses regarding what the shooters were wearing, this is not uncommon.

       Moreover, Carter, S.S., C.G., and D.S. all identified one of the shooters as

       having dreadlocks and the other as having a shorter fade haircut, which

       matched the men seen in the video and matched Wright and Harriston,

       respectively. Several of the eyewitnesses testified that one of the shooters wore a

       white tank top, which Harriston is seen wearing in the security video. A search

       of the house where Harriston was found revealed a white tank top matching the

       one Harriston is seen wearing in the video, inexplicably hidden in an odd place.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019   Page 11 of 12
                                                 Conclusion
[20]   From all of these facts and circumstances, the jury could reasonably conclude

       that Harriston was the man wearing a white tank top with shorter hair in the

       video and that Harriston was one of two men who shot at the Carter-Tibbs

       home minutes after the security video footage at the gas station. Accordingly,

       we affirm the judgment of the trial court.


[21]   Affirmed.


       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1059 | December 6, 2019   Page 12 of 12